IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 JOHN F. KODENKANDETH,                         : No. 50 WAL 2019
                                               :
                     Petitioner                :
                                               : Petition for Allowance of Appeal from
                                               : the Order of the Superior Court
              v.                               :
                                               :
                                               :
 UPMC FOR LIFE, DEPARTMENT OF                  :
 OTOLARYNGOLOGY,                               :
                                               :
                     Respondent                :


                                        ORDER



PER CURIAM

      AND NOW, this 6th day of August, 2019, the Petition for Allowance of Appeal and

the Application for Special Relief is DENIED, and Petitioner’s Application to Permit Lower

Trial Court to Proceed is DISMISSED as moot.